DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered. 

Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular a method, comprising: receiving a goal for the equipment, wherein the goal is related to a desired operating performance of the equipment, wherein the desired operating performance comprises a desired attribute of a product to be produced by the equipment; identifying, from the obtained historical information, a plurality of sets of contiguous good reference segments, wherein a contiguous set of good reference segments comprises a plurality of operating time segments, wherein each of the operating time segments comprises an identified control setting and comprises a segment of time where the desired operating  state of the equipment and the reference segment corresponding to each of the sets within the subset of sets, wherein the selecting a reference segment that is attainable comprises selecting a reference segment having a lowest distance from the current operating state of the equipment; and providing a recommendation to an operator of the equipment, wherein the recommendation identifies a setting for the control to obtain the goal, the setting being determined from the control settings corresponding to the selected reference segment.

With respect to claims 11 and 12, the prior art does not teach or render obvious the claimed combination, in particular an apparatus, comprising: receive a goal for the equipment, wherein the goal is related to a desired operating performance of the equipment, wherein the desired operating performance comprises  a desired attribute of a product to be produced by the equipment; computer readable program code configured to identify, from the obtained historical information, a plurality of sets of contiguous good reference segments, wherein a contiguous set of good reference segments comprises a plurality of operating time segments, wherein each of the operating time segments comprises an identified control setting and comprises a segment of  calculation, a similarity between a current operating state of the equipment and the reference segment corresponding to each of the sets within the subset of sets, wherein the selecting a reference segment that is attainable comprises selecting a reference segment having a lowest distance from the current operating state of the equipment; and computer readable program code configured to provide a recommendation to an operator of the equipment, wherein the recommendation identifies a setting for the control to obtain the goal, the setting being determined from the control settings corresponding to the selected reference segment.

With respect to claim 20, the prior art does not teach or render obvious the claimed combination, in particular a method, comprising: receiving an operating parameter goal for the equipment, wherein the operating parameter goal identifies a desired attribute of a product to be produced by the equipment; grouping segments of the historical information into performance groups based upon the identified operating parameter goal, each of the segments comprising an identified control setting during a given segment; identifying a subset of the grouped segments (i) corresponding to the desired attribute and (ii) corresponding to segments that are reachable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (2016/0116892) which discloses a method and a system of cause analysis and correction for manufacturing data comprises: based on a plurality of historic manufacturing data, establishing abnormal classification rules and normal classification rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853